DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9/7/2022 has been entered. Claims 10-15 and 18 are amended. Claims 19-30 have been added. Claim 17 has been cancelled. Claims 10-16 and 18-30 are pending in the application. Examiner appreciates the thorough explanation of the invention and amendments provided in the applicant’s response. Applicant’s amendments to the claims have overcome each and every objection and rejection under 35 U.S.C. 112 set forth in the Non-Final Office Action mailed on 5/10/20222. Unfortunately, the amendments necessitated a new drawing objection, in addition to new grounds of rejection under 35 U.S.C. 102 and 103 as detailed below. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one non-pressurized zone is an aircraft nacelle” found in claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Duce et al. (US 20180283220 A1).
Regarding claim 10, Duce teaches an aircraft (Figure 4b), comprising: at least one turbine engine (¶ [001]); at least one pressurized zone (cabin pressurization- ¶ [040]); at least one non-pressurized zone having a housing (Nacelles outside of aircraft); an on-board electrical network (Figure 4b, element 408); and at least one starting/generating system (¶ [009-012]), the at least one starting/generating system comprising: at least one brushless drive motor/generator (¶ [076, 081]) positioned in the housing of the at least one non-pressurized zone (positioned within the nacelles outside the aircraft)  and configured for starting the at least one turbine engine (¶ [086, 095); at least one control module connected to the at least one brushless drive motor/generator by a control cable in order to control its operation (Figure 4b. ¶ [042-043]), the at least one control module is mounted in the at least one pressurized zone (Figure 4b. ¶ [088]); and at least one power module (Figure 4b, element 406 teach an energy storage right above the wing. More,  ¶ [080-088] teach the use of magnets and coils as a part of the generator on the engine to generate power. More, a controller can be used to control the rotation of the motor rotor housed within the nacelle), connected to the on-board electrical network (demonstrated in Figure 4b. ¶[039, 042]), the at least one power module being configured to supply/receive electric power from the at least one brushless drive motor/generator (¶ [080-088] teach the use of magnets and coils as a part of the generator on the engine to generate power. More, a controller can be used to control the rotation of the motor rotor housed within the nacelle), the at least one power module is mounted in the housing of the at least one non-pressurized zone (nacelles outside of aircraft) so as to be located adjacent to the at least one brushless drive motor/generator wherein the at least one control module is connected to the at least one power module by a two-way communication cable in order to control its operation (Figure 4b).
Regarding claim 21, Duce teaches the invention discussed in claim 10, wherein the housing of the at least one non-pressurized zone is an aircraft nacelle (as explained in the response to claim 10).

Claim(s) 25-26 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Juarez Becerril (US 20160341128 A1).
Regarding claim 25, Juarez Becerril teaches a starting/generating system for an aircraft, comprising: at least one brushless drive motor/generator configured for being positioned in a housing of at least one non-pressurized zone and for starting the at least one turbine engine (¶[0003, 0005], Figure 3, element 5. It may be installed in the aft of the aircraft which is an APU compartment and known in the art to be so configurable); at least one control module (Figure 3, element 8) connected to the at least one brushless drive motor/generator by a control cable in order to control its operation (as depicted in Figure 3), the at least one control module is configured for being mounted in at least one pressurized zone (¶ [0003]); and at least one power module configured for being connected to an on-board electrical network of the aircraft (Figure 3, elements 4, 6, 10 and 11), the at least one power module being configured to supply/receive electric power from the at least one brushless drive motor/generator (depicted in Figure 3), the at least one power module is configured for being mounted in the housing of the at least one non-pressurized zone so as to be located adjacent to the at least one brushless drive motor/generator (without any further structural limitations, it can be considered so configurable), wherein the at least one control module is connected to the at least one power module by a two-way communication cable in order to control its operation (depicted in Figure 3).
Regarding claim 26, Juarez Becerril teaches the invention discussed in claim 25, wherein the at least one control module and the at least one power module are configured to exchange digitally via the two-way communication cable.  (as demonstrated in Figure 3).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-11, 15, 18-20, 22, 24, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juarez Becerril et al. (US 20160341128 A1).
Regarding claim 10, Juarez Becerril teaches an aircraft (Figure 3), comprising: at least one turbine engine (¶ [0003]); at least one pressurized zone (¶ [0003]); at least one non-pressurized zone having a housing (¶[0003] teaches the use of a dedicated fire compartment in the tail cone of an aircraft, an APU compartment, while the APU controller is installed in the pressurized fuselage. The specification of the fuselage being pressurized but silent to the pressurization of the tail cone/APU compartment in the sentence found in ¶ [0003]) suggests a lack of pressurization in the tail cone. This suggestion is strengthened as Figures 1-3 depict a dashed line separating the pressurized fuselage and tail cone); an on-board electrical network (Figures 1-3); and at least one starting/generating system (Abstract, Figure 3, elements 3 and 5), the at least one starting/generating system comprising: at least one brushless drive motor/generator (¶[0006], Figure 3, element 5) positioned in the housing of the at least one non-pressurized zone (Figure 3, (¶[0003] teaches the use of an a dedicated fire compartment in the tail cone of an aircraft, an APU compartment, while the APU controller is installed in the pressurized fuselage),  and configured for starting the at least one turbine engine (Abstract); at least one control module (Figure 3, element 8) connected to the at least one brushless drive motor/generator by a control cable in order to control its operation (Figure 3), the at least one control module is mounted in the at least one pressurized zone (Figure 3, and ¶ [0003]); and at least one power module (Figure 3, elements 4, 6, 10 and 11) connected to the on-board electrical network (Figure 3), the at least one power module being configured to supply/receive electric power from the at least one brushless drive motor/generator (as depicted in Figure 3), wherein the at least one  control module is connected to the at least one power module by a two-way communication cable in order to control its operation (as depicted in Figure 3).  Juarez Becerril et al fails to specifically teach the at least one power module is mounted in the housing of the at least one non-pressurized zone so as to be located adjacent to the at least one brushless drive motor/generator. However, Juarez Becerril teaches all of the claimed components of the invention operably connected to one another as claimed. It would have been obvious to one having ordinary skill in the art prior to the effective filing date to rearrange the location of the operable connections taught in Juarez Becerril in order to minimize the length of cable used such that weight on board of an aircraft is alleviated, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04 VI.
Regarding claim 11, Juarez Becerril teaches the invention discussed in claim 10, wherein the at least one control module and the at least one power module are configured to exchange digitally via the two- way communication cable (Figure 3).
Regarding claim 15, Juarez Becerril teaches the invention discussed in claim 10, wherein the on-board electrical network is of the 28VDC type (¶ [0006] of Juarez Becerril teaches that DC network comprises a  transformer rectifier unit (TRU). Examiner takes official notice that a TRU is well known in the art from converting AC power into 28VDC).
Regarding claim 18, Juarez Becerril teaches the invention discussed in claim 10, in addition to start method of the aircraft, wherein the method comprises the steps of: powering the at least one brushless drive motor/generator from the on-board electrical network by the at least one control module emitting starting instructions (abstract) to the at least one power module via the two-way communication cable (as depicted in Figure 3) so that the at least one power module powers the at least one brushless drive motor/generator (as depicted in Figure 3. ¶ [0017-0018, 0027, 0044-0056]), and controlling a torque and/or a drive speed of the at least one brushless drive motor/generator by the at least one control module emitting  a control signal to the at least one brushless drive motor/generator via the control cable in order to control the torque and/or the drive speed of the at least one brushless drive motor/generator (¶ [0017-0018, 0027, 0044-0056]).
Regarding claim 19, Juarez Becerril teaches the invention discussed in claim 10, wherein the housing of the at least one non- pressurized zone is metal such that the housing forms a Faraday cage which prevents an emission of electromagnetic disturbances.  (obvious as aircraft are typically encapsulated in aluminum, and an APU compartment located in the tail cone of an aircraft would not typically comprise any exterior windows wherein electromagnetism could pass into the compartment).
Regarding claim 20, Juarez Becerril teaches the invention discussed in claim 19, wherein the housing of the at least one non- pressurized zone is configured for preventing the emission of electromagnetic disturbances from affecting the control cable.   (obvious as aircraft are typically encapsulated in aluminum, and an APU compartment located in the tail cone of an aircraft would not typically comprise any exterior windows wherein electromagnetism could pass into the compartment).
Regarding claim 22, Juarez Becerril teaches the invention discussed in claim 10. However, Juarez Becerril fails to specifically teach wherein the at least one power module and the at least one brushless drive motor/generator are separated by less than 10 cm. However, as noted in the response to claim 10, it would have been obvious to move the operable connections. More, It would have been obvious to one of ordinary skill in the art before the effective filing date to find the optimal distance between the power module and the brushless motor/generator, since it has been held that where the general conditions of a claim are disclosed in the prior art (the operable connections of Juarez Becerril), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, See MPEP 2144.05 
Regarding claim 24, Juarez Becerril teaches the invention discussed in claim 10, wherein the at least one control module is not mounted directly to the at least one power module such that the at least one control module is offset from the at least one power module (Figure 3).
Regarding claim 29, Juarez Becerril teaches the invention discussed in claim 25, wherein the on-board electrical network is of the 28VDC type (¶ [0006] of Juarez Becerril teaches that DC network comprises a  transformer rectifier unit (TRU). Examiner takes official notice that a TRU is well known in the art from converting AC power into 28VDC).


Claim(s) 10, 13, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juarez Becerril et al. (US 20160341128 A1) in view of Scheel et al. (US 20160229513 A1).
Regarding claim 10, Juarez Becerril teaches an aircraft (Figure 3), comprising: at least one turbine engine; at least one pressurized zone (¶ [0003]); at least one non-pressurized zone having a housing; an on-board electrical network; and at least one starting/generating system , the at least one starting/generating system comprising: at least one brushless drive motor/generator positioned in the housing of the at least one non-pressurized zone and configured for starting the at least one turbine engine; at least one control module connected to the at least one brushless drive motor/generator by a control cable in order to control its operation, the at least one control module is mounted in the at least one pressurized zone; and at least one power modulthe at least one control module is connected to the at least one power module by a two-way communication cable in order to control its operation. In the event it is argued that Juarez Becerril fails to specifically teach at least one non-pressurized zone having a housing, at least one brushless drive motor/generator position in the housing of at least one non-pressurized zone, or a at least one power module mounted in the housing of the at least one non-pressurized zone so as to be located adjacent to the at least one brushless drive motor/generator, Figure 3a and ¶ [0047] of Scheel teaches the use of a bulkhead to separate an APU in a non-pressurized tail cone from the pressurized cabin fuselage. More, ¶ [0054] of Scheel teaches that the inside of the non-pressurized tail cone comprises avionic equipment for powering the engines and auxiliary power units, fuel circuits, hydraulic and electrical circuits, air conditioning equipment and air circuits that supply the cabin with hot air which is taken from the engines and cooled, fire extinguishing systems and equipment (cylinders containing extinguishing agent), systems for powering the control surfaces that are situated in the empennage, computers, measurement systems (for example: the black boxes of the appliance, but also other types of sensors for carrying out possible measurements in flight), circuits for cooling the various fluids (oil, fuel), oil/fuel filters, systems for measuring fuel flow rates, any kind of valve for controlling the flow rates of these fluids, etc. It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Juarez Becerril by specifying that aircraft comprised a pressure bulkhead separating the non-pressurized tail cone and the pressurized cabin, as Figure 3 of Juarez Becerril has identified a dashed lined between the pressurized cabin and a tail cone comprising an APU compartment and power modules taught by Scheel, in order to ensure the APU compartment is isolated in the event of fires (as taught by Juarez Becerril).
Regarding claim 13, Juarez Becerril as modified by Scheel teaches the invention discussed in claim 10, wherein, the at least one power module comprises at least one device for measuring one or more of the following parameters of the at least one brushless drive motor/generator: direct voltage in interface with the on-board electrical network, phase current, control signal, speed of a rotor, angular position of a rotor, and temperature (¶ [0054] of Scheel teaches that the inside of the non-pressurized tail cone comprises avionic equipment for powering the engines and auxiliary power units, fuel circuits, hydraulic and electrical circuits, air conditioning equipment and air circuits that supply the cabin with hot air which is taken from the engines and cooled, fire extinguishing systems and equipment (cylinders containing extinguishing agent), systems for powering the control surfaces that are situated in the empennage, computers, measurement systems (for example: the black boxes of the appliance, but also other types of sensors for carrying out possible measurements in flight), circuits for cooling the various fluids (oil, fuel), oil/fuel filters, systems for measuring fuel flow rates, any kind of valve for controlling the flow rates of these fluids, etc.).  
Regarding claim 28, Juarez Becerril fails to specifically teach wherein, the at least one power module comprises at least one device for measuring one or more of the following parameters of the at least one brushless drive motor/generator: direct voltage in interface with the on-board electrical network, phase current, control signal, speed of a rotor, angular position of a rotor, and temperature.  However, as explained above, Scheel teaches the use of a bulkhead to separate an APU in a non-pressurized tail cone from the pressurized cabin fuselage. More, ¶ [0054] of Scheel teaches that the inside of the non-pressurized tail cone comprises avionic equipment for powering the engines and auxiliary power units, fuel circuits, hydraulic and electrical circuits, air conditioning equipment and air circuits that supply the cabin with hot air which is taken from the engines and cooled, fire extinguishing systems and equipment (cylinders containing extinguishing agent), systems for powering the control surfaces that are situated in the empennage, computers, measurement systems (for example: the black boxes of the appliance, but also other types of sensors for carrying out possible measurements in flight), circuits for cooling the various fluids (oil, fuel), oil/fuel filters, systems for measuring fuel flow rates, any kind of valve for controlling the flow rates of these fluids, etc. It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Juarez Becerril by specifying that aircraft comprised a pressure bulkhead separating the non-pressurized tail cone and the pressurized cabin, as Figure 3 of Juarez Becerril has identified a dashed lined between the pressurized cabin and a tail cone comprising an APU compartment and power modules taught by Scheel, in order to ensure the APU compartment is isolated in the event of fires (as taught by Juarez Becerril).

Claim(s) 16, 23, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juarez Becerril et al. (US 20160341128 A1) in view of Hoag et al. (US Patent No. 6092360).
Regarding claim 16, Juarez Becerril teaches the invention discussed in claim 10. Juarez Becerril is silent to at least one starting/generating system comprises at least one cooling module, mounted in the housing of the at least one non-pressurized zone, configured to cool the at least one brushless drive motor/generator and the at least one power module. However, use of a cooling module with an APU starter/generators that are located in the tail cone of an aircraft are known in the art. Hoag specifically teaches a passive cooling system for an auxiliary power unit located in an aft compartment of an aircraft, wherein ductwork is used along with an eductor connected between a turbine and an exhaust duct to draw in cool air and exhaust out into the atmosphere after cooling various APU components (Abstract). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate a ducted cooling system into Juarez Becerril’s aircraft such that the APU would comprise a passive cooling system that reduces or eliminates the number of complex moving mechanical parts (as taught by Hoag). 
Regarding claim 23, Juarez Becerril in view of Hoag teaches the invention discussed in claim 16, wherein the at least one cooling module is configured to simultaneously cool the at least one brushless drive motor/generator and the at least one power module in a synergistic manner (the cooling system found in claim 16 is a passive duct that cools the aft compartment, as such it may be considered so configured.)
Regarding claim 30, Juarez Becerril fails to specifically teach wherein the at least one starting/generating system comprises at least one cooling module, mounted in the housing of the at least one non-pressurized zone, configured to cool the at least one brushless drive motor/generator and the at least one power module. However, use of a cooling module with an APU starter/generators that are located in the tail cone of an aircraft are known in the art. Hoag specifically teaches a passive cooling system for an auxiliary power unit located in an aft compartment of an aircraft, wherein ductwork is used along with an eductor connected between a turbine and an exhaust duct to draw in cool air and exhaust out into the atmosphere after cooling various APU components (Abstract). Hoag’s cooling system is a passive duct that cools the entire aft compartment, as such it may be considered configured to simultaneously cool anything else in the compartment. It would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate a ducted cooling system into Juarez Becerril’s aircraft such that the APU would comprise a passive cooling system that reduces or eliminates the number of complex moving mechanical parts (as taught by Hoag).

Allowable Subject Matter
Claims 12, 14, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0600-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644